 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOHN H. HEMANN (CABN 165823)
   SHIAO C. LEE (CABN 257413)
 5 Assistant United States Attorneys

 6          450 Golden Gate Avenue, 9th Floor
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-6924
            FAX: (415) 436-7234
 8          John.hemann@usdoj.gov
            Shiao.lee@usdoj.gov
 9
   NICHOLAS O. HUNTER (DCBN 1022355)
10 Trial Attorney, National Security Division

11          950 Pennsylvania Ave., NW
            Washington, DC 20530
12          Tel: (202) 233-0986
            Fax: (202) 233-2146
13          Nicholas.Hunter@usdoj.gov

14 Attorneys for United States of America

15
                                   UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19   UNITED STATES OF AMERICA,           ) CASE NO. CR 18-465 MMC
                                         )
20         Plaintiff,                    ) UNITED STATES’ REPLY IN SUPPORT OF
                                         ) MOTION FOR ENTRY OF PROTECTIVE ORDER
21      v.                               )
                                         )
22   UNITED MICROELECTONICS              )
     CORPORATION, INC.; FUJIAN JINHUA    )
23   INTEGRATED CIRCUIT, CO., LTD.; CHEN )
     ZHENGKUN, a.k.a. STEPHEN CHEN; HE   )
24   JIANTING, a.k.a. J.T. HO; and WANG  )
     YUNGMING, a.k.a. KENNY WANG.        )
25                                       )
           Defendants.                   )
26                                       )

27

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                 1
 1          Defendants’ response briefs demonstrate a lack of awareness by their counsel of the information-

 2 security threats posed by sophisticated nation-state intelligence services, particularly those of the

 3 People’s Republic of China (“PRC”). But defense counsel are not alone, which is why the Director of

 4 the National Counterintelligence and Security Center recently addressed law firms to warn them that

 5 firms "both large and small are increasingly being targeted by . . . nation-state intelligence services."

 6 Hunter Decl. Ex. B at 2. Defendants’ briefs also demonstrate a failure to recognize that this is not a run-

 7 of-the-mill civil intellectual property case. This is a national-security case, involving charges of

 8 economic espionage to benefit a foreign state that has aggressively sought to steal or otherwise

 9 misappropriate U.S. technology.
10          1.       Defendants Misstate the Legal Standard Under the Economic Espionage Act

11          The protection of confidential information in cases brought under the Economic Espionage Act

12 is governed by 18 U.S.C. § 1835. Using the obligatory "shall," that section mandates the entry of

13 protections that “may be necessary and appropriate to preserve the confidentiality of trade secrets.” 18

14 U.S.C. § 1835 (emphasis added). Thus, all that is required is the demonstration of a reasonable risk to

15 trade-secret information. As demonstrated by its opening brief, the government has shown that keeping

16 confidential information out of Hong Kong “may be necessary and appropriate to preserve” that

17 information’s confidentiality.

18          Jinhua incorrectly asserts (at 4) that the government must satisfy a “necessary and appropriate

19 standard” with examples of “specific prejudice or harm” in order to impose restrictions. But the

20 government need not establish that restrictions are necessary and appropriate. It only must establish that

21 its proposed restrictions may be necessary and appropriate. Nor does § 1835 require a showing of

22 "specific prejudice or harm." But even if it did, the threatened harm here is obvious: If Micron's

23 confidential information is brought into Hong Kong, there is a substantial likelihood it will be stolen by

24 nation-state intelligence operatives from the PRC.

25          Jinhua attempts to avoid the strictures of § 1835 by asserting (at 3) that, because it allegedly stole

26 a large volume of Micron's confidential information, not all of that information can be a trade secret

27 subject to § 1835. But Congress passed § 1835 to afford maximum protection to trade secret

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                    2
 1 information, in part by avoiding pre-trial litigation of what is and is not a trade secret. In a Manager's

 2 Report, the sponsors of the Economic Espionage Act stated: “It is important that in the early stages of a

 3 prosecution the issue whether material is a trade secret not be litigated. Rather, courts should, when

 4 entering these orders, always assume that the material at issue is in fact a trade secret.” 142 Cong. Rec.

 5 27051, 27117 (Oct. 2, 1996).

 6          In any event, whether § 1835’s mandatory and more protective provision applies or Rule 16’s

 7 discretionary, good cause standard applies is of no moment. The demonstrated information-security

 8 concerns for international travel, including to Hong Kong, are good cause for limiting defendants’

 9 counsels’ ability to bring confidential information there.
10          Jinhua relies (2-3) on United States v. Hsu, 155 F.3d 189, 197 (3d Cir. 1998), to assert that the

11 Court must “strike a balance” in determining defendants’ access to trade secrets. Hsu, however, offers

12 no support for defendants’ position. The court in Hsu had no opportunity to address geographic

13 restrictions, because it held that, in light of § 1835, the defendants were not entitled to the confidential

14 information at all. Id. at 204 (trade-secrets not material to the preparation of the defense because legal

15 impossibility is not a defense to conspiracy and attempt to steal trade secrets). Unlike in Hsu, the

16 government has never sought to completely withhold trade-secret information from the defense.

17          2.       Defendants’ Attempt to Distinguish Hong Kong from the PRC Does Not Address the

18                   Information-Security Threat that Exists in Both Places

19          There is no dispute that it would be inappropriate for defendants’ law firms to bring confidential

20 materials into mainland China—even though both of defendants have offices there and Jinhua is located

21 there. Despite current events, Defendants’ chief argument is that Hong Kong is an entirely autonomous

22 region that—as defendants would have it—is entirely devoid of the information-security risks that exist

23 in mainland China. The United States government disagrees; and Micron has expressed a strong desire

24 that the confidential information in this case not be allowed to enter that region.

25           As demonstrated by its initial submissions, the government does not dispute that Hong Kong and

26 the United States have historically enjoyed friendly relations, that Hong Kong has been a more business

27 friendly environment than mainland China, or that Hong Kong has historically enjoyed a high degree of

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                     3
 1 autonomy from mainland China. None of that is the point. The point is—as demonstrated by the recent

 2 massive protests in Hong Kong—that historical trend has begun to shift. As the State Department stated

 3 in the "[k]ey [f]indings" of its 2019 Hong Kong Policy Act Report—findings that defendants completely

 4 ignore—the Chinese mainland central government has recently begun exercising tighter control over

 5 Hong Kong, inconsistent with its international legal obligations. “The tempo of mainland central

 6 government intervention in Hong Kong affairs—and actions by the Hong Kong government consistent

 7 with mainland direction—increased, accelerating negative trends seen in previous periods.” Hunter

 8 Decl., Ex. K at 2. This shift demonstrates the increased threat from PRC security and intelligence

 9 services that are active in Hong Kong. Indeed, those services are active all over the world; it is beyond
10 any doubt that they are active in a territory of such strategic importance to the PRC government.

11          Despite lengthy recitations about law firms and businesses in Hong Kong and its friendly

12 business environment, defendants offer nothing to show that PRC security and intelligence services are

13 not active there. UMC’s speculation (at 6-7) that if Hong Kong were an information-security threat,

14 businesses there “would be forced to curtail or close their operations immediately” is pure hyperbole.

15 Businesses would continue to do business in Hong Kong if there was a profit to be made, just as

16 businesses from all over the world—including defendants’ law firms—do business in mainland China,

17 despite the significant counterintelligence and information-security threat posed there.

18          Jinhua repeatedly mischaracterizes the State Department report by asserting (at 6-7) that agents

19 of the mainland PRC government are “not authorized to operate” in Hong Kong. But Jinhua's quotation

20 is incomplete. The report states:

21                    Hong Kong maintained customs, immigration, and law enforcement
                     authorities distinct from those of the mainland central government, whose
22                   agents were not authorized to operate in Hong Kong except in specified
                     instances discussed later in this report. Mainland operatives reportedly
23
                     monitored some political activists, NGOs, and academics who criticized the
24                   Chinese central government's policies.

25 Hunter Decl. Ex K. at 2-3 (emphasis added). Notably, the report does not state that intelligence or internal

26 security agents are not authorized to operate in Hong Kong.

27

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                   4
 1          Jinhua also asserts (at 7) that it is “not aware of any incidents where [defendants’ firms] physical

 2 or digital premises were broken in by Chinese intelligence agents or anyone else.” But the PRC has one

 3 of the most sophisticated intelligence-gathering apparatus’s in the world. In light of its ability to operate

 4 covertly, it would be shocking if defendants’ firms did know about incidents of data theft by those

 5 services.

 6          Jinhua argues (at 7) that the Office of the Director of National Intelligence’s advice to leave

 7 devices at home when traveling internationally is not specific to Hong Kong. But that advice encompass

 8 all international travel, which necessarily includes travel to Hong Kong. It thus demonstrate the

 9 significant concessions the United States and Micron have already made by allowing confidential
10 information into other countries such as Japan and Singapore. Defendants have no constitutional or

11 statutory right to bring trade secrets that do not belong to them anywhere they want. That is especially

12 true in a national-security case involving charges of economic espionage. Were it otherwise, hostile

13 nation-states might actively seek economic espionage charges and attempt to use U.S. courts to illicitly

14 gain access to secret technology owned by U.S. companies.

15          Jinhua also thinks it significant that Hong Kong is listed separately from mainland China with

16 regard to Department of Commerce export-control regulations for dual-use goods. Those regulations,

17 however, show that the Department of Commerce restricts exports to Hong Kong in nearly same manner

18 as exports to mainland China. For example, the Department of Commerce requires a license to export to

19 both regions goods that are controlled for national security, regional stability, and crime control. See 15

20 C.F.R. pt. 738, Supp. 1 (Commerce Country Chart).

21          3.       Defendant’s Reliance on Other Protective Orders is Unpersuasive

22          According to Jinhua, (10) the government’s approach to high-risk countries is inconsistent

23 because in another case the government consented to the viewing of confidential materials in Thailand.

24 This dispute, however, is about Hong Kong, not Thailand. Just like the government’s proposed

25 protective order, the protective order in the other case did now allow the viewing of confidential

26 information in Hong Kong.

27

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                    5
 1          Moreover, the protective measures required in any given case depend on a variety of factors

 2 unique to each case, including the nature of the stolen technology at issue, the desires of the victim

 3 company, and the nature of the defendant and its ties to foreign governments, to name just a few. The

 4 Huawei protective order that Jinhua cites (at 10)—which does not include geographic limitations—

 5 illustrates the point. Unlike this case, Huawei does not involve charges of economic espionage; it

 6 involves charges of conspiracy and attempt to commit theft of trade secrets under 18 U.S.C. § 1832. See

 7 Indictment, United States v. Huawei Device Co., No. CR19-010 (W.D. Wash. Jan. 16, 2019) (D.E. 1)

 8 (“Huawei Indictment”). Moreover, the technology in that case involved a robot named “Tappy” that T-

 9 Mobile began developing in 2006 to test mobile phones. See id. ¶ 2; see also T-Mobile, Say Hello to T-
10 Mobile’s Tap-Happy Device Testing Robot, https://www.youtube.com/watch?v=mv69ZxKOFSw (Sept.

11 13, 2012). Though innovative in its own right, a robot that touches a mobile phone is not the same as

12 the large volume of “secret-sauce” semiconductor manufacturing information stolen from Micron. And

13 unlike this case, T-Mobile had granted Huawei access to the robot, subject to non-disclosure agreements

14 that Huawei violated. See Huawei Indictment ¶¶ 11-14. Micron has never granted UMC or Jinhua such

15 access to its trade secrets.

16          A far better comparison is the protective order in United States v. You, No. 2:19-CR-14 (E.D.

17 Tenn.) (D.E. 29) (Hunter Decl., Ex. P). The stolen technology in that case involved secret chemical

18 formulations for bisphenol-A free (“BPA free”) food container coatings. Indictment, United States v.

19 You, No. 2:19-CR-14, at ¶ 41 (E.D. Tenn. Feb. 12, 2019) (D.E. 1). The You protective order does not

20 even allow defendant’s counsel to possess copies of the trade-secret material in a U.S. office. Instead,

21 viewing of trade secrets must occur on special computers maintained by the FBI. Hunter Decl., Ex. P ¶

22 3. UMC and Jinhua face far less restrictions on their access to confidential information.

23          4.       The Burden on Defendants is Minimal Compared to the Information-Security

24                   Threat Posed In Hong Kong

25          Defendants argue that it will be a significant burden for their non-U.S. based counsel to travel

26 outside of Hong Kong (Jinhua Br. at 11-12). But they do not dispute that the facts of this case have no

27 nexus to Hong Kong. And the fact that defendants’ counsel have already set up “war rooms” in Hong

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                   6
 1 Kong shows that a significant amount of trial prep can still occur there without the need to transport

 2 highly technical, trade secret information there. This case will be tried in a U.S. court by U.S. defense

 3 counsel and U.S. prosecutors to vindicate the United States’ national-security interests and the rights of

 4 a U.S. victim company. Defense counsels’ decision to set up an overseas “war room” in the territory of

 5 the foreign state benefited by defendant’s alleged economic espionage is a problem of their own making.

 6 The government has gone above and beyond by agreeing to allow the information to be brought to

 7 defense counsels’ other offices in Asia.

 8          Defendants all but admit that encryption of data brought into Hong Kong is not a sufficient

 9 protection. Instead of arguing that encryption would be secure, they argue that the government’s cited
10 public sources about breaking encryption are “generic.” Defendants make no effort, however, to counter

11 the “generic” idea that encryption is not a sufficient safeguard from a nation-state interested in breaking

12 it, or that the PRC government is at the forefront of such efforts. And Jinhua’s admission that no

13 encryption is 100% safe is more than sufficient to establish that keeping encrypted trade secrets out of

14 Hong Kong “may be necessary and appropriate to preserve” confidentiality. 18 U.S.C. § 1835.

15          5.       UMC’s Attempt to Portray Micron as Hypocritical is Based on Incorrect

16                   Assumptions

17          UMC argues that the Court should permit defense counsel to bring trade secrets to Hong Kong

18 because—according to UMC—Micron and its law firm, Jones Day, maintain those trade secrets in

19 China and Hong Kong, respectively. UMC’s assumptions are mistaken.

20          First, UMC asserts (at 7) that the Court should allow defendants to review the trade secrets in

21 Hong Kong because “Micron has a significant and established presence in Mainland China.” Micron

22 does have a presence in China. But it does not maintain the trade secrets at issue in this case in its

23 facilities in China. Micron’s counsel has confirmed that most of the trade secrets at issue in this action

24 relate to Micron’s process technology, not the DRAM design and back-end assembly that Micron

25 performs in its Chinese facilities.

26          Second, UMC asserts (at 7-8) that Jones Day has offices in China and Hong Kong and “at least

27 one of Jones Day’s Hong Kong based lawyers have been involved in the Micron civil litigation against

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                    7
 1 UMC and Jinhua.” That argument, however, wrongly assumes that Jones Day maintains the trade secret

 2 information at issue in this case in its Hong Kong offices. Counsel for Jones Day has confirmed that

 3 Jones Day maintains the trade secrets at issue in this case on a secure server in the United States. In

 4 addition, the Hong Kong based lawyer for Jones Day does not have access to the trade secret

 5 information on that secure server. Nor are the trade secrets at issue in this case maintained on electronic

 6 media in Jones Day’s Hong Kong office.

 7

 8 Dated: September 27, 2019                             Respectfully Submitted,

 9                                                       DAVID L. ANDERSON
                                                         United States Attorney
10
                                                          /s/ Nicholas O. Hunter
11
                                                         JOHN H. HEMANN
12                                                       SHIAO C. LEE
                                                         Assistant United States Attorneys
13
                                                         NICHOLAS O. HUNTER
14                                                       Trial Attorney, National Security Division
15

16

17

18

19

20

21

22

23

24

25

26

27

28   UNITED STATES’ REPLY ISO MOTION FOR PROTECTIVE
     ORDER
     CR 18-465 MMC                                   8
